department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final file the returns in accordance you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date uil legend m state date a b dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you m are a single member state limited_liability corporation formed on date your first amended operating_agreement provides that you are organized exclusively for charitable religious and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code your sole member is your executive director a the information provided on your form_1023 states that your primary activity is the provision of chaplaincy and other ministerial services you state that you provide funeral and chapel services in retirement homes assisted living facilities and memory care units for a fee as of january care units in state as part of your chaplaincy services you conduct congregational singing take prayer requests have corporate prayer read from the bible and preach a sermon you explain in your application that typical contracts with these facilities range from minutes you had ten contracts with retirement homes assisted living centers and memory per session and range from weekly to monthly you conduct memorial services in funeral homes and cemeteries in which you read scripture pray sing songs preach a sermon and pronounce a committal funeral services take approximately minutes you aiso perform wedding services and infant baptisms these services are primarily conducted by your only member a as of jan living centers and memory care units dollar_figure per hour for retirement homes assisted per funeral and dollar_figure your fees are dollar_figure per wedding in your letter dated date you explain that one of the factors in establishing your fees is that they are similar to the hourly activity fees that other contracted individuals charge in the retirement home industry such as musicians special speakers etc you state that you do not take offerings but that your primary compensation comes from fees paid_by the facility to m and dollar_figure through december of in your form_1023 provides that your sole member and executive director a received dollar_figure and works an average actual compensation_for of hours per week you state that the salary paid to your executive director is based on the rate of an average pastor for a similar sized congregation when benefits are included you compare your activities to church activities and state that your services are virtually identical to sunday morning worship in churches all across america and thus qualify as a religious activity years and is an ordained minister in several denominations you also indicate that his credentials include starting senior citizen ministries in three churches he pastored in your application you explain that your director a has been a pastor for your operations are conducted from the home of your executive director and his spouse you do not have any lease contracts and are not charged any rent by a for office space equipment or utilities your assets include various office furniture and equipment and you pay monthly cell phone and internet fees and purchase printer ink and paper for the copier your actual income for services performed and actual income from gifts grants and contributions received in as provided on your form_1023 are set forth below and actual income for services rendered actual income from gifts grants and contributions dollar_figure start_up loan from a dollar_figure dollar_figure dollar_figure your projected income for services performed and projected income from gifts grants and contributions for as provided on your form_1023 is set forth below and projected income for services dollar_figure rendered projected income from gifts grants and contributions dollar_figure dollar_figure dollar_figure dollar_figure as provided on your form_1023 are set forth below your actual expenses for and expense compensation of officers a directors and trustees start_up loan repayment to a occupancy a mileage s a i p l your projected expenses for below and as provided on your form_1023 are set forth expense compensation of officers dollar_figure dollar_figure directors and trustees occupancy mileage dollar_figure dollar_figure dollar_figure dollar_figure your form_1023 provides that your advisory board is composed of six individuals from the community and you state that none of the advisory board members are compensated your letter dated date sets forth the primary purposes of the advisory board which are to provide counsel to the executive director regarding the day to day operations of m and to provide counsel to the executive director about the future of m your assistant to the executive director b is the executive director's spouse she also receives no compensation_for services rendered relevant portions of your first amended operating_agreement related to the distribution of your assets as well as the management and membership interests of your organization are set forth below capital contributions loans article the member has contributed the assets set forth on exhibit a along with the fling fee and attorney’s fees for forming the company as the initial capital of the company in exchange therefore the member has received a membership interest in the company article the member shall have no obligation to make loans or advances to the company but may do so in his discretion on such terms and conditions as he and the company deem appropriate distributions article except for distributions upon liquidation of the company and subject_to the additional restrictions set for in paragraph below all cash receipts of the company minus all cash expenditures including without limitation any principal payments on any indebtedness of the company for each fiscal_year of the company less reserves set_aside as determined by the member shall be available for distribution to the member at such times as the member shall determine emphasis added article no part of the net_earnings of the company shall inure to the benefit of or be distributed to its members or other private persons except that the company shall be authorized and empowered to pay reasonable_compensation or services rendered and to make payments and distributions in furtherance of the purposes set forth in this agreement article under no circumstances shall the company or the member cause the distribution of assets to members who cease to be organizations described in sec_501 or the internal_revenue_code or governmental units or instrumentalities emphasis added management membership interests article the member shall have full and complete authority power discretion to direct manage and control the business affairs and properties of the company to make all decisions regarding such matters and to perform any and all acts and to engage in any and all activities necessary customary or incident to the management of the company’s business affairs and properties article the company shal maintain an advisory board at all times consisting of a minimum of five individuals with knowledge or experience in the areas of ministries similar those provided by the company advisory board members shall not own any interest in the company and shall receive no compensation_for serving as advisory board members the member of the company shall be the chairman of the advisory board and shall maintain records of all advisory board meetings article subject_to the prohibition of any direct or indirect transfer of any membership interest in the company to a transferee other than a sec_501 or c organization or governmental units or instrumentality the member shall have the right at any time to transfer his membership interest in the company article a the company interests in the company other than a membership interest or the company's assets may only be availed of or transferred to whether directly or indirectly any nonmember other than a sec_501 organization or governmental_unit or instrumentality in exchange for fair_market_value article b the company is specifically prohibited from merging with or converting into a for-profit-entity law sec_501 of the internal_revenue_code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of religion sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations requires an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from one carried out by a university in 412_f2d_1197 ct_cl cert den 397_us_1009 the court without considering the organizations beliefs held that it did not qualify for exemption under sec_501 because its net_earnings inured to the organization’s founder and members of his family the organization argued that it had paid its founder for expenses_incurred in connection with his services made reimbursements to him for expenditures on its behalf and made some payments to him as repayments on a loan the organization could produce no evidence of contractual agreements for services documents evidencing indebtedness or any explanation regarding the purposes for which expenses had been incurred in 74_tc_531 the tax_court held that it did not qualify for exemption under sec_501 because it was operated for the benefit of the founder and his family and it could not be shown that no part of its net_earnings inured to the benefit of the founder and his family the court found that the organization was at all times completely dominated by the family-a father mother and son they were the only voting members composed the board_of directors and were in a position to control the operations and activities of the organization indefinitely the family could without challenge dictate the organizations programs operations budget and spend its funds the tax_court also found inurement from the church to its founders and their son who were the church's only employees almost all of the church's income was spent for the family members' living allowances parsonage_allowance medical_expenses travel and other items in 950_f2d_365 cir affg 70_tc_352 the court held that a vegetarian restaurant and health foods store that adhered to the principles of the seventh day adventist church was not operated exclusively for exempt religious purposes but rather for a substantial commercial purpose the court examined the method of operations to infer the purposes although the organization catered to the dietary restrictions of the church its primary activities were managing a restaurant and health food store operated in competition with commercial entities charging competitive prices set by formulas common in the retail food business and using commercial promotional methods rev_rul c b holds that an otherwise qualifying nonprofit organization that conducts weekend religious retreats open to individuals of diverse christian denominations at a rural lakeshore site at which the participants may enjoy the recreational facilities in their limited amount of free time and that charges no fees qualifies for exemption as operated exclusively for religious purposes jn revrul_69_383 1969_2_cb_113 the service held that a hospital's contract with a radiologist to pay him a percentage of the gross_receipts of the radiology department did not result in inurement the agreement had been negotiated on an arm's length basis the radiologist did not control the hospital but was instead merely an employee the amount received under the contract was reasonable in terms of the responsibilities and duties assumed and the amount received under the contract was not excessive when compared to the amounts received by other radiologists in comparable circumstances rationale based on the information provided in your form_1023 and supporting documentation we conclude that you are not organized or operated exclusively for purposes described in sec_501 of the code you have not shown that you are organized for exclusively exempt purposes because your operating_agreement does not contain the required provisions for an llc to qualify for exemption the service will recognize the sec_501 exemption of an llc that otherwise qualifies for exemption if it satisfie sec_12 specific conditions set forth below generally both the llc’s articles of organization and its operating_agreement should separately meet the required conditions however for llc’s organized in states that restrict information that can be included in an llc’s articles of organization the llc may meet the conditions through language in its operating_agreement regulations or equivalent governing document provided that there are no conflicting provisions in the articles of organization the organizational documents must include a specific statement limiting the llc's activities to one or more exempt purposes this required statement may be satisfied by incorporating the following language this organization is organized exclusively for exempt purposes under sec_501 of the internal_revenue_code a b c the organizational language must specify that the llc is operated exclusively to further the charitable or social welfare purposes of its members the organizational language must require that the llc’s members be sec_501 or c organizations or governmental units or wholly owned instrumentalities of a state or political_subdivision thereof governmental units or instrumentalities’ the organizational language must prohibit any direct or indirect transfer of any membership interest in the llc to a transferee other than a sec_501 or c organization or governmental_unit or instrumentality d e f g h i j k the organizational language must state that the llc interests in the llc other than a membership interest or its assets may only be availed of or transferred to whether directly or indirectly any nonmember other than a sec_501 organization or governmental_unit or instrumentality in exchange for fair_market_value the organizational language must guarantee that upon dissolution of the llc the assets devoted to the llc's charitable purposes will continue to be devoted to charitable purposes the organizational language must require that any amendments to the llc's articles of organization and operating_agreement be consistent with sec_501 the organizational language must prohibit the llc from merging with or converting into a for-profit entity the organizational language must require that the llc not distribute any assets to members who cease to be organizations described in sec_501 or governmental units or instrumentalities the organizational language must contain an acceptable contingency plan in the event one or more members ceases at any time to be an organization described in sec_501 or a governmental_unit or instrumentality the organizational language must state that the llc's exempt members will expeditiously and vigorously enforce all of their rights in the llc and will pursue all legal and equitable remedies to protect their interests in the llc the llc must represent that all its organizing document provisions are consistent with state llc laws and are enforceable at law and in equity in particular your operating_agreement does not contain the required language limiting llc membership to sec_501 or c organizations or governmental units or wholly owned instrumentalities of a state or political_subdivision thereof governmental units or instrumentalities when asked whether you had such a provision you provided the following response m is a single member llc and the operating_agreement includes all transfer restrictions to other c or c organizations or wholly owned instrumentalities of a state or political subdivisions thereof ‘governmental units or instrumentalities’ see article sec_3_2 and sec_5 however neither referenced article expressly limits membership in the llc to the above stated organizations and instrumentalities in fact your only member is an individual who is not a c or c organization governmental_unit or instrumentality in response to whether your operating_agreement contained an acceptable contingency plan in the event one or more members ceases at any time to be an organization described in sec_501 or a governmental_unit or instrumentality you provided the following see article sec_3_2 sec_5 2b and especially article article provides that the company or the members shall not under any circumstances cause the distribution of assets to members who cease to be c organizations or governmental units or instrumentalities article prohibits the direct or indirect transfer of membership interest in the company to a transferee who is not a c or c or governmental_unit or instrumentality article 2b prohibits the company from merging with or conversion into a for- profit entity article provides that assets distributed upon dissolution may only be used for exempt purposes none of these articles address the specific situation where a member ceases to be a 501_c_3_organization in fact your sole member is not a c tax exempt_organization and never has been thus even if if these articles constituted an acceptable contingency plan you have failed to follow any course of action to implement your contingency plan because you are a llc and your operating_agreement does not contain all of the required provisions we find that you are not organized for exclusively exempt purposes it was determined that you were organized for exempt purposes you have not clearly even if shown that you are operated for exclusively exempt purposes in accordance with sec_1_501_c_3_-1 of the income_tax regulations although you state that your primary purposes are religious in fact your primary activity is the provision of services in return for a fee paid_by the facilities in which you perform your activities you argue that the fact that retirement home chapel services and the memorial services are provided for a fee for service basis does not negate that they are religious activities you provide that your activities are identical to sunday morning worship services activities qualify as religious activities the fact that your activities are religious in nature does necessarily mean that you are operating for an exempt religious purpose the court in 326_us_279 held that the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes therefore your unlike the organization in rev_rul which conducted weekend religious retreats open to individuals of all denominations and charged no fees but welcomed donations you are providing a service for which the retirement facility is contracted to pay for you state that you do not take offerings and claim that ylour primary compensation comes from fees paid_by the facility to m you provide that instead of taking offerings directly the residents pay the facility which in turns pays m you argue that since the funds are derived from the fees paid_by the residents that in a real sense our compensation comes from the residents attending our services in fact the fees are not paid_by the residents to you they cannot be characterized as donations or offerings rather the payments you receive are payments for services rendered via a contract you have entered into with the facility your director a is essentially performing the same or substantially_similar types of activities that he performed as a pastor the only difference being that the services are now operated ona contract basis and for a fee you provided that your fees are similar to the hourly activity fees that other contracted individuals charge in the retirement home industry such as musicians special speakers etc the manner in which you operate is similar to that of the health food store in 950_f2d_365 cir affg 70_tc_352 which managed a restaurant and health food store in a substantially commercial manner sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization a as the founder of the organization and as the organization’s sole director has a personal and private interest in your organization and would clearly be considered an insider you have not shown that your assets do not inure to any private individual your operating_agreement was executed by and between you and your only member your executive director a an individual a as the sole member therefore owns the entire membership interest and has sole control_over your distributions including loans and advances see article article of your operating provides that your assets shall be available for distribution to the member at such times as the member shall determine emphasis added such distributions to the member are limited by article which provides that no assets shall inure to members or other private individuals except for the payment of reasonable_compensation or make to payments and distributions in furtherance of the purposes set forth in your operating_agreement however since your single member a has complete control_over your organization a is essentially free to ignore these limitations and has also reimbursed himself for mileage even though you have argued that this compensation was in fact a in his capacity as the sole member has made distributions in the form of compensation to himself totaling dollar_figure expenses totaling dollar_figure reasonable because the compensation paid to a was not more than the average pastor for a similar sized congregation when benefits are included the amount of the compensation is not the only factor in considering whether or not compensation would be considered reasonable revrul_69_383 supra in finding that compensation paid to a radiologist by a hospital was not inurement looked at the additional factor of whether the compensation awarded was the result of arm’s length negotiation and noted that the radiologist was not in control of the hospital in your case a as the sole director is in control of your organization and gave himself compensation_for his services a is free to increase the amount of compensation to himself without challenge a like the family in bubbling well church supra can spend the organizations funds in any manner a chooses in actual occupancy expenses in your form_1023 provides that you have paid dollar_figure and have projected occupancy expenses totaling dollar_figure and when asked to further describe your occupancy expenses you stated that you are based out of a’s home and that a does not charge rent for use of office space or utilities you further state that you pay for monthly internet fees monthly cell phone fees and for ink and paper for the copier and printer in light of the fact that you state that you do not make any rental or utility payments it is unclear what constitutes your occupancy expenses you are similar to the organization described in founding church of scientology v commissioner which could not produce evidence or offer explanations as to the purpose for which expenses had been incurred see 412_f2d_1197 in that case the court found that the organizations net_earnings had inured to the organization's and for founder and members of his family you likewise have failed to account for the listed occupancy expenses and have not clearly shown that those payments did not inure to the benefit of your sole member a in addition to the fact that your sole member a has complete discretion over setting his own compensation your operating_agreement allows a to make loans or advances to your organization on such terms and conditions as he and the company deem appropriate since a is the sole member of your organization a and the company are essentially the same entity in your original application you indicated that you did not enter into any lease contracts or loans with any officers however your financial information submitted with your form_1023 listed as actual revenue for corresponding repayment to a in the amount of dollar_figure inconsistency you stated a start_up loan from a in the amount of dollar_figure when asked to explain the as well as a in we believe there is no inconsistency in our answer based on how question is worded in past and future tenses ‘do you or will you have ’ if the question had been in the past tense and asked ‘have you had we would have answered yes because the start-up loan was paid in full on march thought we answered the question correctly and our application dated jan we you state that since you are a single member llc and since a is the single member that there was no written_agreement but that the loan and its repayment are recorded in financial records however no additional financial records were submitted with your response although you indicated that the start_up loan was an interest free loan you provided no documentation stating the specific terms of the loan attempting after the fact to demonstrate that an undocumented transaction followed a typical business arrangement will not prevent a finding of inurement see founding church of scientology supra in addition to requirements of exempt_purpose you must operate for public benefit sec_1_501_c_3_-1 of the regulations require you to establish that you are not operated for the benefit of private individuals such as your creator your sole member is your only officer and director he sets his own salary and makes all decisions about revenues and expenses including loans your advisory board does not have any authority or oversight to provide accountability sec_4 of your first amended operating_agreement provides that the member is the chairman of the advisory board and states that the member shall manage and control the business affairs and properties of the company to make all decisions regarding such matters and to perform any and all acts and to engage in any and all activities necessary customary or incident to the management of the company’s business affairs and properties you are like the family in bubbling well church v commissioner supra which could without challenge dictate the organizations programs operations budget and spend its funds therefore it can not be shown that you are operated for public rather than private purposes as required by the regulations have full and complete authority power discretion to direct conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not organized or operated exclusively for purposes described in sec_501 of the code you have failed to establish that that you are organized for exclusively exempt purposes because your operating_agreement does not contain the required provisions for an llc to qualify for exemption in addition you have not established that your activities exclusively serve a charitable purpose defined in sec_501 and you have not shown that your assets do not inure to any private individual your proposed operations further the private interests of your sole member and executive director accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
